Citation Nr: 0634546	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, schizophrenia and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


                                                        
REMAND

The veteran served in the U.S. Navy for approximately nine 
months in 1971 and was administratively discharged for having 
a paranoid personality disorder.  The veteran was initially 
denied service connection for a psychiatric disorder in 
January 1972.  He failed to report for a scheduled VA 
examination at that time.  The RO denied the veteran's claim 
for service connection for a paranoid personality disorder in 
December 1974, on the basis that it was a developmental or 
congenital disorder.  See 38 C.F.R. §§ 3.303(c); 4.9.  

After the veteran filed his current application to reopen his 
claim for service connection, a December 2003 rating decision 
denied it on the basis that new and material evidence had not 
been received to reopen the claim.  38 C.F.R. § 3.156.  The 
veteran has, however, submitted reports of private 
psychiatric counseling, reflecting treatment for depression 
and a delusional disorder, and this evidence also refers to a 
history of paranoid schizophrenia.  It is also pertinent to 
note that the veteran is contending that he was the victim of 
an assault in service, and that he now experiences post-
traumatic stress disorder (PTSD) as a result.  

In view of the foregoing, the Board finds that the veteran's 
claim is more appropriately styled as service connection for 
an acquired psychiatric disorder, to include depression, 
schizophrenia and PTSD.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996). Moreover, different law (i.e., 38 C.F.R. §§ 38 C.F.R. 
§ 3.304(f), 4.125) is applicable to claims for service 
connection for PTSD.  In view of the foregoing, the law and 
regulations pertaining to finality of prior RO decisions are 
not applicable to this appeal.

In light of foregoing, the RO must adjudicate the claim for 
service connection for an acquired psychiatric disorder, to 
include depression, schizophrenia and PTSD on a de novo basis 
after conducting all indicated development.  The latter must 
include 
providing the veteran the opportunity to identify all records 
of treatment for any acquired psychiatric disorder, including 
PTSD, as well as any evidence which may help to verify his 
alleged in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).  

As to the PTSD aspect of the claim, as this claim is based on 
an alleged in-service personal assault, such must not be 
denied without first advising the claimant of all of the 
evidence that could be accepted to support the claim.  See 
M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. § 
3.304(f)(3) (2006); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post- traumatic stress disorder personal 
assault cases); Bradford v. Nicholson, No 03-1204 (U.S. Vet. 
App. July 20, 2006).  

As noted above, the veteran's in-service psychiatric symptoms 
were attributed to a personality disorder at the time.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303 (2006).  
Service connection is permissible for a personality disorder, 
but only in certain very limited instances where there is 
competent medical evidence indicating that a personality 
disorder was aggravated during service by "superimposed" 
disease or injury.  See 38 C.F.R. §§ 4.9, 4.127; Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  See also VAOPGCPREC 82-90; VAOPGCPREC 
82- 90.  No such superimposed in-service injury or disease is 
apparent here but the veteran has alleged an in-service 
personally assault.  In view of the foregoing, to include the 
competent post-service evidence of diagnoses of various 
acquired psychiatric disorders, to include depression, 
schizophrenia and PTSD, the Board finds that there is a duty 
to provide the veteran with a comprehensive VA psychiatric 
examination to determine the nature and etiology of all 
current psychiatric disorders, to include obtaining a 
competent opinion as to whether the veteran's psychiatric 
symptomatology during service was the early manifestations of 
a current acquired psychiatric disorder rather that due to a 
personality disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).   

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED Appeals Management Center 
(AMC) or the RO for the following action:

1.  In connection with the veteran's 
service connection for a psychiatric 
disorder claim to include PTSD based on 
personal assault during service, the RO 
should provide the veteran with notice as 
required by 38 C.F.R. § 3.304(f) and the 
recent case of Bradford v. Nicholson, No. 
03-1204 (U.S. Vet. App. July 20, 2006).  
In particular, the notice must advise the 
veteran that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the in-service stressor. The RO will 
then allow the veteran the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  

2.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

3.  Obtain the names and addresses of all 
medical care providers who have evaluated 
or treated the veteran for psychiatric 
symptoms or a psychiatric disorder, 
including depression, schizophrenia or 
PTSD, since his separation from service.  
After securing the necessary release and 
authorization from the veteran, obtain 
copies of these records.  

4.  Obtain any relevant information, to 
include records from the National 
Personnel Records Center (NPRC) and 
Department of the Navy, which might 
confirm the veteran's allegations of a 
1971 in-service assault, occurring at the 
Naval Training Center in San Diego, 
California. 

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or 
etiology of any acquired psychiatric 
disorder that is current present.  
Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed disorder 
began during service or is linked to 
some incident of service, to include 
an alleged personal assault.  

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The psychiatrist is also requested 
to provide a rationale for any 
opinion expressed and is advised 
that if a conclusion cannot be 
reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

5.  After the development requested above 
has been completed to the extent 
possible, adjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include 
depression, schizophrenia and PTSD on a 
de novo basis.  If the benefit sought on 
appeal is denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable   to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the veteran's 
appeal.  38 C.F.R. § 20.1100(b) (2006).




